
	

113 HR 701 : To amend a provision of the Securities Act of 1933 directing the Securities and Exchange Commission to add a particular class of securities to those exempted under such Act to provide a deadline for such action.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 701
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2013
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend a provision of the Securities Act
		  of 1933 directing the Securities and Exchange Commission to add a particular
		  class of securities to those exempted under such Act to provide a deadline for
		  such action.
	
	
		1.Rulemaking deadline for
			 exempting certain securitiesSection 3(b)(2) of the Securities Act of
			 1933 (15 U.S.C.
			 77c(b)(2)) is amended in the matter preceding subparagraph (A)
			 by striking The Commission and inserting Not later than
			 October 31, 2013, the Commission.
		
	
		
			Passed the House of
			 Representatives May 15, 2013.
			Karen L. Haas,
			Clerk.
		
	
